Citation Nr: 1146533	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-26 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision prepared for the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran filed a notice of disagreement in March 2008.  A statement of the case was issued in August 2008. The Veteran perfected his appeal in September 2008.  

The Veteran also appealed the denial of his claims for left ear hearing loss and tinnitus.  During the pendency of the appeal, the RO awarded service connection for left ear hearing loss and tinnitus.  See rating decision dated in August 2008.  Thus, these matters are not in appellate status. 

The Veteran withdrew his request for a hearing before the Board.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

With regard to representation, the claims file includes a VA Form 21-22 dated January 2006 in favor of the California Department of Veterans Affairs.  In an April 2010 written communication, the Veteran indicated that he wished the American Legion to present his case at the Board.  In May 2010, the Board requested clarification, furnished the appropriate form to appoint a new representative, and indicated to the Veteran that if he did not respond, it would be assumed he wished to represent himself.  The Veteran did not respond.  However, in a subsequent August 2011 letter to the Veteran, the Board continued to copy the California Department of Veterans Affairs as representative.  Under the circumstances, it is not entirely clear that the Veteran has actually revoked the power of attorney to the California Department of Veterans affairs in writing, or that the Board has clearly led the Veteran to believe that he is no longer represented.  Accordingly, the undersigned views the state service organization as continuing representation under the January 2006 VA Form 21-22.  The Veteran's attention is hereby directed to this matter should he wish to revoke representation or appoint a different representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

A review of the claims folder reveals that in May 2010, the Board received a November 2009 private audiogram from the Veteran without waiver of initial RO adjudication of this record.  In August 2011, the Board notified the Veteran that he had the option to waive initial RO consideration of the audiogram.  He was given 45 days to respond.  He was further notified that if he failed to respond, it would be assumed that he did not wish to have the Board decide his appeal and his claim would be remanded to the agency of original jurisdiction (AOJ) for review.  To date, the Veteran has not responded.  Thus, the appeal must be remanded for the evidence to be reviewed by the RO and for the issuance of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c)(2011); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:


The RO should readjudicate the claim on appeal in light of all pertinent evidence, to include the November 2009 private audiogram.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran a fully responsive SSOC that includes clear reasons and bases for all determinations and afford him a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


